 


110 HR 223 IH: Informed Choice Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 223 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Stearns (for himself, Mrs. Schmidt, and Mr. Renzi) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To authorize the Secretary of Health and Human Services to make grants to nonprofit tax-exempt organizations for the purchase of ultrasound equipment to provide free examinations to pregnant women needing such services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Informed Choice Act. 
2.Grants for purchase of ultrasound equipment 
(a)In GeneralThe Secretary of Health and Human Services may make grants for the purchase of ultrasound equipment. Such ultrasound equipment shall be used by the recipients of such grants to provide, under the direction and supervision of a licensed medical physician, free ultrasound examinations to pregnant women needing such services. 
(b)Eligibility RequirementsAn entity may receive a grant under subsection (a) only if the entity meets the following conditions: 
(1)The entity is a nonprofit private organization that is approved by the Internal Revenue Service as a tax-exempt entity under section 501(c)(3) of the Internal Revenue Code of 1986. 
(2)The entity operates as a community-based pregnancy help medical clinic, as defined in subsection (f). 
(3)The entity provides medical services to pregnant women under the guidance and supervision of a physician who serves as the medical director of the clinic and is duly licensed to practice medicine in the State in which the entity is located. 
(4)The entity is legally qualified to provide such medical services to pregnant women and is in compliance with all Federal, State, and local requirements for the provision of such services. 
(5)The entity agrees to comply with the following medical procedures: 
(A)Each pregnant woman upon whom the ultrasound equipment is used will be shown the visual image of the fetus from the ultrasound examination and will be given a general anatomical and physiological description of the characteristics of the fetus. 
(B)Each pregnant woman will be given, according to the best medical judgment of the physician performing the ultrasound examination or the physician’s agent performing such exam, the approximate age of the embryo or fetus considering the number of weeks elapsed from the probable time of the conception of the embryo or fetus, based upon the information provided by the client as to the time of her last menstrual period, her medical history, a physical examination, or appropriate laboratory tests. 
(C)Each pregnant woman will be given information on abortion and alternatives to abortion such as childbirth and adoption and information concerning public and private agencies that will assist in those alternatives. 
(D)The entity will obtain and maintain medical malpractice insurance in an amount not less than $1,000,000, and such insurance will cover all activities relating to the use of the ultrasound machine purchased with the grant under subsection (a). 
(6)The entity does not receive more than 30 percent of its gross annual revenue from a single source or donor. 
(c)Limitation on Individual Grant AmountNo grant under subsection (a) may be made in an amount that exceeds an amount equal to 50 percent of the purchase price cost of the ultrasound machine involved, or $20,000, whichever is less. 
(d)Application for GrantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(e)Annual Report to SecretaryA grant may be made under subsection (a) only if the applicant for the grant agrees to report on an annual basis to the Secretary, in such form and manner as the Secretary may require, on the ongoing compliance of the applicant with the eligibility conditions established in subsection (b). 
(f)DefinitionsFor purposes of this Act: 
(1)The term community-based pregnancy help medical clinic means a facility that— 
(A)provides free medical services to pregnant women under the supervision and direction of a licensed physician who serves as the medical director for such clinic; and 
(B)does not charge for any services rendered to its clients, whether or not such services are for pregnancy or nonpregnancy related matters. 
(2)The term Secretary means the Secretary of Health and Human Services. 
(g)Authorization of AppropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $5,000,000 for fiscal year 2008, and such sums as may be necessary for each of the fiscal years 2009 through 2010. 
 
